DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it contains typographical error.
Applicant is advised to amend the abstract as shown below:
A method and system for intercepting mobile apparatus of cellular radio system are disclosed. The method can include implementing, with an interrogation apparatus, a silent call with a mobile apparatus in a radio cell; implementing, with a mobile platform, at least three transmit radio beams each with a distinct transmission direction in relation to the mobile platform; receiving a measurement report from the mobile apparatus including received downlink power levels of the radio cell and at least one of the three transmit radio beams; receiving a geographical location of the mobile platform; obtaining a geographical orientation of the mobile platform; and calculating a geographical location of the mobile apparatus based on the received downlink power levels, the geographical location of the mobile platform, the distinct transmission directions, and the geographical orientation of the mobile platform.
Correction is required.  See MPEP § 608.01(b).




Claim Objections
Claims 1, 14, and 15 are objected to because of the following informalities:   
Applicant is advised to amend the following claims as shown below: 
 	Claim 1. A system for intercepting a mobile apparatus of a cellular radio system, comprising: 
an interrogation apparatus having a radio transceiver; 
a mobile platform having a software-defined radio, an antenna array, and a positioning receiver of the mobile platform; and 
a processing apparatus, communicatively coupled with the interrogation apparatus and the mobile platform, and configured to cause the system at least to perform: 
implementing, with the radio transceiver, a silent call with the mobile apparatus in a radio cell; 
implementing, with the software-defined radio and the antenna array, at least three transmit radio beams each with a distinct transmission direction in relation to the mobile platform; 
receiving, with the radio transceiver, a measurement report from the mobile apparatus including received downlink power levels of the radio cell and at least one of the three transmit radio beams; 
receiving, by the processing apparatus, a geographical location of thePatent Attorney Docket No. mobile platform from the positioning receiver of the mobile platform; 
obtaining, by the processing apparatus, a geographical orientation of the mobile platform; and 
calculating, by the processing apparatus, a geographical location of the mobile apparatus based on the received downlink power levels, the geographical location of the mobile platform, the distinct transmission directions, and the geographical orientation of the mobile platform.  

 	Claim 14. The system of claim 1, wherein: the system is configured to intercept the mobile apparatus as a part of a lawful interception, but the system is external in relation to the cellular radio system; or the system is configured to intercept the mobile apparatus during an emergency call, and the system is a part of the cellular radio system.  

Claim 15. A method for intercepting a mobile apparatus of a cellular radio system, the method comprising: 
implementing, with an interrogation apparatus, a silent call with the mobile apparatus in a radio cell; 
implementing, with a mobile platform, at least three transmit radio beams each with a distinct transmission direction in relation to the mobile platform; 
receiving a measurement report from the mobile apparatus including received downlink power levels of the radio cell and at least one of the three transmit radio beams;Patent 
Attorney Docket No. receiving a geographical location of the mobile platform; 
obtaining a geographical orientation of the mobile platform; and 
calculating a geographical location of the mobile apparatus based on the received downlink power levels, the geographical location of the mobile platform, the distinct transmission directions, and the geographical orientation of the mobile platform.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 3, 10, 11, 15, 16, 19, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  For example, claim 1 recites the steps of “calculating a geographical location of the mobile apparatus based on the received downlink power levels, the geographical location of the mobile platform, the distinct transmission directions, and the geographical orientation of the mobile platform”.  This claimed features fail to set forth the received downlink power levels and the distinct transmission directions of an entity that are used for calculating a geographical location of the mobile apparatus.  The received downlink power levels and the distinct transmission directions of what entity (ex: transmit radio beams or the mobile platform or a mobile apparatus or a radio cell, etc…) are not specified in the claim.  Claims 2, 3, 10, 11, 15, 16, 19, and 20 are rejected for the same reasons as claim 1.  For examination purposes, the recited claimed features will be treated as “calculating a geographical location of the mobile apparatus based on the received downlink power levels of the radio cell, the geographical location of the mobile platform, the distinct transmission directions of the at least three transmit radio beams, and the geographical orientation of the mobile platform”.



Allowable Subject Matter
	Tanasa et al. (Patent No.: US 9,872,141) provide a method including moving an interrogation device through multiple geographical positions. At each geographical position of the interrogation device, a wireless communication terminal is solicited to establish temporary communication with the interrogation device, and a value indicative of a distance between the wireless communication terminal and the interrogation device is estimated using the temporary communication. A geographical location of the wireless communication terminal is calculated based on multiple estimated values corresponding to the respective multiple geographical positions of the interrogation device.  In some embodiments, estimating the value includes estimating a Round-Trip Time (RTT) of the temporary communication. In an embodiment, the method includes measuring respective coordinates of the interrogation device at the geographical positions, and calculating the geographical location of the wireless communication terminal includes deriving the geographical location from the estimated values and the measured coordinates of the interrogation device (col. 1 lines 34 - 54).
	Eleftheriadis et al. (Pub. No.: US 2021/0234591) disclose an invention for obtaining a current location of one or more wireless devices that is determined from measurements reported by each wireless device of at least one of a set of beam reference signals transmitted by the network node or measurements performed by the network node of a signal transmitted by the one or more wireless devices on a beam that is spatially related to a beam associated with the corresponding beam reference signal received by that wireless device. Each beam reference signal is transmitted on a different beam and in a different beam direction by the network node (para. 0019).
	The cited prior arts, taken alone or in combination, do not disclose the claimed features as recited in independent claims 1 and 15 when considering each claim individually as a whole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473